Order entered July 31, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00845-CR

                             FELTNER DEAN HUNT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F18-75195-R

                                            ORDER
       Before the Court is appellant’s July 17, 2019 “Motion to Extend Time to File Notice of

Appeal or Deem Notice of Appeal Sufficient.” The trial court’s judgment was entered June 7,

2019. That same day, appellant filed a notice of appeal. Although the June 7th notice of appeal

contains various errors, the notice is in writing, was filed with the trial court clerk, and “shows

the party’s desire to appeal from the judgment.” See TEX. R. APP. P. 25.2(c). This appears to be

sufficient under rule 25.2(c). Harkcom v. State, 484 S.W.3d 432, 434 (Tex. Crim. App. 2016);

Few v. State, 230 S.W.3d 184, 189 (Tex. Crim. App. 2007).

       In his July 17, 2019 motion, appellant notes the numerous errors in the June 7th notice of

appeal. To the extent appellant seeks to correct the errors, the rules of appellate procedure

provide “[a]n amended notice of appeal . . . may be filed in the appellate court accordance with
Rule 37.1, or at any time before the appealing party’s brief is filed if the court of appeals has not

used Rule 37.1.” See TEX. R. APP. P. 25.2(f). Although appellant attaches a corrected amended

notice of appeal as an exhibit to his motion, the amended notice of appeal itself has not been

filed with the Court.

       We DENY appellant’s motion without prejudice to filing an amended notice of appeal

under rule 25.2(f).

                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE